DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-12, and 14-16 are currently pending in the application and examined herein.

Information Disclosure Statement
The information disclosure statement filed 03/22/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. U.S. Patent Documents 8-10 are non-patent literature documents and copies have not been provided. 

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered, but they are only partially persuasive. 

Applicant’s amendments to the drawings and specification cure the drawing objections of record.

Applicant’s amendments to the claims cure some, but not all, of the claim objections and 35 U.S.C. 112(b) rejections of record. The remaining objections and rejections are repeated herein. 

Applicant’s arguments with respect to the rejection of claim 16 under 35 U.S.C. 112(b) are not persuasive. Applicant states that “[b]ased on the disclosure at paragraphs [0011], [0025], [0031], [0095], and [0165], it is well within the understanding of the skilled artisan that the claimed invention can provide from 0 MWe to about 200 MWe of electricity and from 0 MWt to about 300 MWt.” However the cited paragraphs and Applicant’s remarks still do not provide a standard for ascertaining the requisite degree and merely repeat the claimed recitations of “about 200 MWe” and “about 300 MWt.” The claim is therefore indefinite, as discussed further below. 

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 

Claim Objections
Claims 4, 10, 14, and 16 are objected to because of the following informalities:
Claim 4 is dependent on cancelled claim 3
Claim 10, line 2: “the flow of energy conversion material” should recite “the flow of the energy conversion flow material”
Claim 14 is dependent on cancelled claim 13
Claim 16, line 3: “from the heat reject stream” should recite “from the reject heat cycle”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 is indefinite because it recites “an energy conversion flow material,” but it is unclear if this is the same as the “energy conversion working fluid” recited in claim 1. Are both the energy conversion flow material and the energy conversion working fluid intended to be the same material? Or does the system comprise both an energy conversion flow material and an energy conversion working fluid? For purposes of examination, examiner assumes claim 1 is intended to recite “an energy conversion flow material” and claim 4 is intended to recite “the
Claim 12 is indefinite because it refers to “a reject heat cycle,” but does not clearly define the scope of the structure associated with the term. Is the reject heat exchanger a component of the reject heat cycle? Does the reject heat cycle include additional structures? If so, what structures? The claim merely recites a function achieved, without any indication as to the structure required and the limitation does not clearly define the metes and bounds of the structure required of a reject heat cycle. See MPEP 2173.05(g). Accordingly, the claims do not set forth “well-defined boundaries” of the claimed structure and a skilled artisan would not know from the term “reject heat cycle” what structure is encompassed by the claim. 

Claim 15 is indefinite because it refers to a “co-generation application” in line 2 without making clear the structure included in or comprising the “co-generation application,” and merely recites a description of a function achieved by the invention. See MPEP 2173.05(g). Amended claim 15 includes the limitations “the bottoming cycle is configured with a compressor and boiler to provide thermal energy to a co-generation application,” however the added compressor and boiler further define the structure of the bottoming cycle rather than the co-generation application. Accordingly, the claims do not set forth “well-defined boundaries” of the claimed structure required of a “co-generation application” and a skilled artisan would not know from the term what structure is encompassed by the claim. It is therefore unclear what structural features a “co-generation application” must possess for receiving thermal energy.  

The terms "up to about 200 MWe" and “up to about 300 MWt” in claim 16 are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, is 250 MWe considered to be “up to about” 200 MWe? Is 300 MWe also considered to be “to up about” 200 MWe? There is nothing in the claims, specification, or prosecution history to provide any indication as to what range of specific electricity or thermal energy is covered by the term/phrase “up to about,” therefore rendering the claim indefinite. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over “Investigation of alternative layouts for the supercritical carbon dioxide Brayton cycle for a sodium-cooled fast reactor” (“Moisseytsev”) in view of US Publication No. 2015/0049850 (“Hattori”).

Regarding claim 1, Moisseytsev discloses (see Moisseytsev, Fig. 1) a small modular nuclear reactor plant (Moisseytsev, p. 1364) comprising a reactor core (Moisseytsev, Fig. 1); wherein the reactor core comprises
a primary sodium portion (Moisseytsev, Fig. 1, p. 1364) comprising 
a cool primary sodium flow (Moisseytsev, Fig. 1, p. 1364; the sodium enters the core at 355°C); and a heated primary sodium flow (Moisseytsev, Fig. 1, p. 1364; the sodium exits the core at 510°C);
and wherein the heated primary sodium flow enters one or more heat exchangers and the heated primary sodium exchanges heat with a secondary sodium flowing through at least one intermediate sodium loop (Moisseytsev, Fig. 1, p. 1364);
wherein the at least one intermediate sodium loop comprises the secondary sodium flow that transports heat to an energy conversion portion (“supercritical carbon dioxide (S-CO2) Brayton cycle”) via the one or more heat exchangers (Moisseytsev, Fig. 1, Abstract);
wherein the small modular nuclear reactor further comprises a turbine that operates as a portion of a Brayton cycle energy conversion portion (Moisseytsev, Fig. 1).

	Moisseytsev does not explicitly disclose the Brayton cycle energy conversion portion comprising a by-pass valve. 
	
Hattori teaches (see Hattori, Fig. 1) a small nuclear power plant (generally Hattori, Fig. 1) comprising a valve (31) adapted to by-pass an energy conversion 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to include the by-pass valve as taught by Hattori in the Brayton cycle energy conversion portion of Moisseytsev because Hattori teaches the valve allows for the isolation of the turbine from the reactor so that maintenance and inspection of the system can be accomplished safely and easily (Hattori, [0083]). 

Regarding claim 4, Moisseytsev in view of Hattori teaches the small modular nuclear reactor of claim 1. Moisseytsev further discloses wherein the Brayton cycle energy conversion portion further comprises a high temperature recuperator configured to provide heat to an energy conversion flow material (Moisseytsev, Fig. 1; S-CO2 enters the HTR at 175.2°C and exits the HTR at 323.3°C, therefore the HTR provides heat to the S-CO2).

Regarding claim 5, Moisseytsev in view of Hattori teaches the small modular nuclear reactor of claim 4. Moisseytsev further discloses wherein the high temperature recuperator is further configured to adjust temperature of the energy conversion flow material (Moisseytsev, Fig. 1; S-CO2 enters the HTR at 175.2°C and exits the HTR at 323.3°C and can also enter the HTR at 362.3°C and exit the HTR at 190.7°C; the HTR therefore can increase or decrease the temperature of the S-CO2
Regarding claim 6, Moisseytsev in view of Hattori teaches the small modular nuclear reactor of claim 5. Moisseytsev further discloses wherein the energy conversion flow material is supercritical CO2 (Moisseytsev, Abstract).

Regarding claim 7, Moisseytsev in view of Hattori teaches the small modular nuclear reactor of claim 4. Moisseytsev further discloses the reactor further comprising a low temperature recuperation portion (“LTR,” “RECOMP COMP”) (Moisseytsev, Fig. 1, p. 1364). 

Regarding claim 8, Moisseytsev in view of Hattori teaches the small modular nuclear reactor of claim 7. Moisseytsev further discloses wherein the low temperature recuperation portion comprises a low temperature recuperator and a compressor (Moisseytsev, Fig. 1).

Regarding claim 9, Moisseytsev in view of Hattori teaches the small modular nuclear reactor of claim 4. Moisseytsev further discloses wherein a portion of the energy conversion flow material is split into a high flow portion and a low flow portion (Moisseytsev, Fig. 1, p. 1363; “splitting of the CO2 flow between heat rejection and the main compressor versus the recompressing compressor”)

Regarding claim 10, Moisseytsev in view of Hattori teaches the small modular nuclear reactor of claim 9. Moisseytsev further discloses wherein the low flow portion comprises up to about 30% of the flow of energy conversion material and the high flow 2 flowing through the cooler and main compressor (high flow portion) at various maximum CO2 pressures; Moisseytsev discloses the low flow portion comprises 29% of the flow of the energy conversion material and the high flow portion comprises 71% of the flow of energy conversion flow material which is about 30% and 70% respectively as disclosed on page 14, lines 25-26 and page 15, lines 4-6 of the instant Specification). 

Regarding claim 11, Moisseytsev in view of Hattori teaches the small modular nuclear reactor of claim 9. Moisseytsev further discloses wherein the high flow portion is directed to a reject heat exchanger (“COOLER”) (Moisseytsev, Fig. 1; the high flow portion of the S-CO2 enters the cooler through which heat from the S-CO2 is rejected and transferred).

Claims 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moisseytsev in view of Hattori as applied to claim 11 above, and further in view of US Publication No. 2014/0321590 (“Walters”).

Regarding claim 12, Moisseytsev in view of Hattori teaches the small modular nuclear reactor of claim 11. Moisseytsev further discloses wherein the reject heat exchanger uses a heat exchange medium to dispose of reject heat and is further configured to cool the energy conversion flow material to a temperature of about 31 degrees C (Moisseytsev, Fig. 1; Moisseytsev’s reject heat exchanger uses a medium 2 to the medium and to cool the S-CO2 from 90.2°C to 32.79°C; at the inlet of the main compressor, the S-CO2 is 31.25°C which is about 31 degrees C as disclosed on page 14, lines 29-30 of the instant Specification).

Moisseytsev and Hattori do not explicitly disclose or teach wherein the reject heat exchanger is adapted to allow the heat exchange medium to flow through a reject heat cycle.

Walters teaches a small sodium-cooled nuclear reactor having a supercritical carbon dioxide Brayton cycle energy conversion portion and further teaches incorporating a bottoming cycle (Walters, [0028]; the bottoming cycle is a cycle using waste (reject) heat of a heat exchange medium, and is therefore a “reject heat cycle”).

It would have been obvious to a POSA to combine Walters with Moisseytsev-Hattori because Walters teaches the incorporation of a reject heat cycle allows waste heat to be used to meet lower-temperature needs (Walters, [0019]).

Regarding claim 14, Moisseytsev in view of Hattori further in view of Walters teaches the small modular nuclear reactor of claim 12. Walters further teaches wherein the reject heat cycle directs the flow of the heat exchange medium to a bottoming cycle (Walters, [0019]). A POSA would have been motivated to combine Moisseytsev, Hattori, and Walters as discussed above with regards to claim 12. 

Regarding claim 16, Moisseytsev in view of Hattori further in view of Walters teaches the small modular nuclear reactor of claim 14 and further teaches wherein the small modular nuclear reactor is configured to deliver up to about 200 MWe of electricity and simultaneously deliver up to about 300 MWt of thermal energy from the reject heat stream (Moisseytsev, p. 1364; Walters, [0027]-[0028]; the Moisseytsev-Hattori-Walters reactor operates at 96 MWe (250 MWt); Walters teaches that the S-CO2 Brayton cycle may reject ~60% of the supplied heat, which is ~150 MWt for the Moisseytsev-Hattori-Walters reactor; a bottoming cycle would provide thermal energy at or below the heat input of the bottoming cycle, therefore the bottoming cycle would deliver between 0 – 150 MWt, which falls within the claimed range). A POSA would have been motivated to combine Moisseytsev, Hattori, and Walters as discussed above with regards to claim 12.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moisseytsev in view of Hattori further in view of Walters as applied to claim 14 above, and further in view of “A Combined Cycle Power Conversion System for the Next Generation Nuclear Power Plant” (“McDaniel”).

Regarding claim 15, Moisseytsev in view Hattori further in view of Walters teaches the small modular nuclear reactor of claim 14. Walters further teaches wherein the bottoming cycle is configured to provide thermal energy to a co-generation application (Walters, [0028], [0050]).



McDaniel teaches a molten salt reactor including a Brayton cycle energy conversion portion and a Rankine bottoming cycle (McDaniel, p. 2), the Rankine bottoming cycle configured with a compressor (“high-pressure pump”) and a boiler (“HSRG”) (McDaniel, p. 2).

A POSA would have been motivated to combine Moisseytsev-Hattori-Walters and McDaniel because McDaniel teaches combining a Rankine bottoming cycle with a Brayton cycle has strong advantages including high thermodynamic efficiencies and reduced cooling water requirements (McDaniel, p. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646